Citation Nr: 1811103	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tooth #10 for dental treatment purposes, to include as a result of dental trauma and as secondary to service-connected tooth #9.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from June 1999 to January 2000, a period of active duty for training (ACDUTRA) from November 2007 to July 2008, and a period of inactive duty for training (INACDUTRA) on April 4, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Reno, Nevada.  The Veteran withdrew his request for a Board hearing in November 2017 and refused to provide an updated mailing address.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's tooth #10 was normal upon enlistment and discharge for a period of active duty service from June 1999 to January 2000.  

2.  The evidence does not demonstrate that the Veteran sustained dental trauma to tooth #10 during a period of service; and, the preponderance of the evidence fails to establish that a dental disorder for VA treatment purposes is etiologically related to service or a service-connected tooth #9.


CONCLUSION OF LAW

The criteria for service connection for tooth #10 for dental treatment purposes, to include as a result of dental trauma and as secondary to service-connected tooth #9, have not been met.  38 U.S.C.A. §§ 1110, 1712 (2012); 38 C.F.R. § 3.303, 3.310, 3.381, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). In this regard, it is noted that VA's ability to correspond with the Veteran ceased sometime after June 2014, which was the last time correspondence was mailed to the Veteran and not returned.  He has apparently moved in the intervening years; and, as discussed above, he refuses to update his mailing information with VA.   The Board also notes that VA dental treatment records appear to be complete and that the Veteran reported having had no service department dental treatment at the time of his April 4, 2009, ACDUTRA injury.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA regulations provide that certain common dental conditions, including periodontal disease, can be service connected only for the purposes of establishing eligibility for outpatient dental care.  See 38 U.S.C. § 1712(a) (2012); 38 C.F.R. §§ 3.381(a) (2017), 17.161 (2016).  If VA determines that a dental condition is due to service trauma, the claimant will be eligible for VA outpatient dental treatment without the usual restrictions of timely application and one-time treatment.  See 38 U.S.C. § 1712(a)(1)(C); Mays v. Brown, 5 Vet. App. 302 (1993); 38 C.F.R. § 17.161(c).  Service trauma "does not include the intended effects of treatment provided during the veteran's military service."  VA Gen. Prec. Op. 5-97 (Jan. 22,1997); 38 C.F.R. § 17.161.  The United States Court of Appeals for the Federal Circuit confirmed that service trauma does not "include the intended results of proper medical treatment provided by the military."  Nielson v. Shinseki, 607 F.3d 802, 805 (Fed. Cir. 2010).

For VA compensation purposes the loss of teeth due to the loss of substance of the body of the maxilla or mandible are disabilities but only if due to bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2017).  It is noted that the loss of the alveolar process as a result of periodontal disease are not disabling for VA purposes.  Amendments to section 4.150 effective September 10, 2017, made no changes applicable to diagnostic code 9913.  See 82 Fed. Reg. 36080, 36082 (August 3, 2017).

Regulatory changes applicable to claims for dental treatment purposes and effective from February 29, 2012, clarified that principles governing determinations by VA's Veterans Benefits Administration (VBA) for service connection of dental conditions for the purpose of establishing eligibility for dental treatment by VA's Veterans Health Administration (VHA), apply only when VHA requests information or a rating from VBA for those purposes.  The amendment also clarified existing regulatory provisions to reflect the respective responsibilities of VHA and VBA in determinations concerning eligibility for dental treatment.  77 Fed. Reg. 4460, 4470 (Jan. 30, 2012).  

Under the revised provisions of 38 C.F.R. § 3.381, for service connection of dental conditions for treatment purposes:

(a) VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a veteran meets the basic eligibility requirements of § 17.161 and requests VBA make a determination on questions that include, but are not limited to, any of the following: (1) Former Prisoner of War status; (2) Whether the veteran has a compensable or noncompensable service-connected dental condition or disability; (3) Whether the dental condition or disability is a result of combat wounds; (4) Whether the dental condition or disability is a result of service trauma; or (5) Whether the veteran is totally disabled due to a service-connected disability.
(b) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in § 17.161 of this chapter. These conditions and other dental conditions or disabilities that are noncompensably rated under § 4.150 of this chapter may be service connected for purposes of Class II or Class II (a) dental treatment under § 17.161 of this chapter.
(c) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.
(d) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.
(e) The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.
(f) The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.
(g) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.
38 C.F.R. § 3.381 (2017).

VA regulations provide classes of eligibility, defining the circumstances under which treatment may be authorized.  These are designated Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI.  See 38 C.F.R. § 17.161.  Those designations pertinent to present claim are as follows:

Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function. There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161(a).  

Class II (a). Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  38 C.F.R. § 17.161(c).  

Class III. Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  38 C.F.R. § 17.161(g).  

In this case, the Veteran contends that he sustained dental trauma including to tooth #10 during a period of service in April 2009.  He contends, alternatively, that treatment is warranted for tooth #10 as a result of service connection having been established for tooth #9.

Service treatment records show tooth #10 was normal upon enlistment examination in September 1999 and upon separation examination in January 2000.  A May 2008 dental treatment report noted the Veteran requested treatment for a stain between his two upper front teeth.  The examiner noted that the chief complaint of pain was not validated and that his intention appeared to be getting tooth #10 restored.  It was also noted that tooth #10 needed a crown based upon the amount of tooth structure missing.  The Veteran was advised that restoring a defect filling was not emergent treatment and had no bearing on his worldwide deployability.  

In a statement received by VA in February 2010 the Veteran reported that on April 4, 2009, he slipped while walking to the weapons training range causing his weapon to hit his front teeth and cracking one of his teeth.  He stated he did not receive treatment at that time because he was part of the medic squad and was told to wait until he returned to his unit.  He stated he had not received subsequent treatment because his chain of command would not assist him.  

VA dental treatment records dated in March 2010 show the Veteran underwent porcelain repair on crown to tooth #9.  An April 2010 rating decision established service connection for dental trauma to tooth #9.  

In a September 2010 statement the Veteran requested entitlement to dental treatment for other teeth related to the same accident as his service-connected dental disorder.  No additional specific information was provided.  

VA dental examination in July 2011 summarized the pertinent evidence of record and noted the Veteran reported crowns on teeth #8 and #9 had been placed by a private dental care provider.  The examiner stated that tooth #10 showed wear facets on the lingual and incisal due to attrition in protrusion and lateral excursions from teeth #22 and #23.  There was restoration to tooth #10 with endontics and a post with a "ML" composite.  It was noted that there did not appear to be any loss of tooth structure from blunt trauma that occurred when tooth #9 was fractured.  In an addendum the examiner stated that treatment for tooth #10 was not warranted as related to tooth #9 and/or the trauma which damaged tooth #9.  

In an August 2011 statement the Veteran re-iterated his claim, in essence, that tooth #10 had been damaged in the same incident as tooth #9.  He asserted that the back of the tooth had been chipped off and that the July 2011 examiner's representation as to a crown on that tooth was factually erroneous.  

A May 2014 VA dental examination report noted that the Veteran's claims that tooth #10 had been fracture in a fall could not be confirmed by the available evidence of record.  It was noted that tooth #10 had exhibited normal wear from bruxism related to the opposing crown on tooth #23.  Tooth #9 had fractured porcelain and was fully restored with a new post and crown in October 2010.  The Veteran was further noted to have fallen while working in civilian employment as a life guard in July 2013.  Tooth #9 was showed to have been broken when he fell with a whistle in his mouth and was removed and restored with a fixed partial denture between tooth #8 and tooth #10.  It was the examiner's opinion that none of the recent work completed was in any way connected to any incident of service.  

Based upon the evidence of record, the Board finds that the Veteran's tooth #10 was normal upon enlistment and discharge for a period of active duty service from June 1999 to January 2000.  The evidence also fails to demonstrate that the Veteran sustained dental trauma to tooth #10 during a period of service.  The evidence similarly fails to establish that a dental disorder for VA treatment purposes is etiologically related to service or service-connected tooth #9.  

The Veteran's August 2011 statement, in essence, that the July 2011 VA examiner had based the provided opinion on an erroneous fact involving a crown on tooth #10 is found to have no merit.  In fact, the examiner made no reference to a crown on tooth #10 rather noting restoration to tooth #10 with endontics and a post with a "ML" composite.  The examiner further found that there did not appear to be any loss of tooth structure from blunt trauma that occurred when tooth #9 was fractured and that treatment for tooth #10 was not warranted as related to tooth #9 and/or the trauma which damaged tooth #9.  The July 2011 and May 2014 VA opinions are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he sustained dental trauma to tooth #10 as a result of an incident in service or as related to his service-connected tooth #9.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms.  It is also acknowledged that he served as a Health Care Specialist/Combat Medic (68W10), which included participation in a 16 week Health Care Specialist training course.  Such gives a higher level of competency with respect to the observations he has made.  That said, he is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating dental disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Moreover, his opinions with respect to diagnosis and causation are outweighed by the opinion rendered by the May 2014 VA examiner, who is a trained dentist.  

In conclusion, the Board finds that service connection for a dental disability due to dental trauma to tooth number 10 for treatment purposes is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for tooth #10 for dental treatment purposes is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


